Citation Nr: 1614420	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963, and from November 1963 to August 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records and VA examination reports are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a June 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

In March 2015, the Board remanded this matter for additional development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.  

Following review of the record, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At a May 2015 examination a VA physician opined that the Veteran had chronic kidney disease, a history of transient ischemic attacks, chronic microvascular ischemic changes in the brain, and iliac artery aneurysms that may be related to his service-connected hypertension.  As such the Board finds that the record reasonably raises claims of entitlement to service connection for these disorders.  While the Veteran has yet to file a formal claim of entitlement to service connection for these disorders, see 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.), because these potential claims are inextricably intertwined with the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders further development is in order.

Likewise, at the June 2014 hearing before the undersigned the Veteran presented testimony regarding questions of entitlement to service connection for cervical and upper extremity disorders.  While there was some discussion as to whether formal claims had been filed, for the reasons noted above, the Board finds further development to be required.

Hence, this case is REMANDED for the following action:

1.  The RO should invite the appellant to file formal claims of entitlement to service connection for chronic kidney disease, a history of transient ischemic attacks, chronic microvascular ischemic changes in the brain, and iliac artery aneurysms each due to service-connected hypertension.  Further, the Veteran should be invited to submit formal claims of entitlement to service connection for cervical and upper extremity disorders.  Any claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)  Thereafter, assuming that the appellant actually presents formal claims, the RO must first fulfill any duty to assist or notify the appellant under the Veterans Claims Assistance Act of 2000, and then adjudicate these inextricably intertwined claims.  The Veteran is advised that the Board will not consider these claims absent a timely perfected appeal.

2.  Then, after giving the appellant a reasonable period of time within which to respond, the RO must readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorder.  If the claim remains denied the RO must issue a supplemental statement of the case, and afford the appellant a reasonable period of time within which to respond.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


